Title: James Madison to Charles E. Haynes, 25 February 1831
From: Madison, James
To: Haynes, Charles Eaton


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 25. 1831
                            
                        
                        
                        I have recd. the Copy of Judge Clayton’s Review of the "Report of the Committee of Ways & Means" for
                            which the Envelope informs me that I am indebted to your politeness.
                        A perusal of the Review has left an impression highly favorable to the talents of the Author, & to
                            the accomplishments of his pen. But I cannot concur in his views & reasonings on some of the material points in
                            discussion; and I must be permitted to think he has done injustice in the remark, "that I seem to have surrendered all my early opinions at discretion".
                        I am far from regarding a change of opinions, under the lights of experience and the results of improved
                            reflection, as exposed to censure; and still farther from the vanity of supposing myself less in need of that privilege
                            than others. But I had indulged the belief that there were few, if any, of my contemporaries, thro’ the long period, and
                            varied scenes of my political life, to whom a mutability of opinions was less applicable, on the great Constitutional
                            questions which have successively agitated the Public mind.
                        The case to which the Judge more especially referred was doubtless that of the Bank wch. I had originally
                            opposed as unauthorised by the Constitution, and to which I at length gave my official assent. But even here the
                            inconsistency is apparent only not real; inasmuch as my abstract opinion of the text of the Constitution is not changed,
                            and the assent was given in pursuance of my early and unchanged opinion, that in the case of a Constitution, as of a law,
                            a course of authoritative expositions sufficiently deliberate, uniform, and settled, was an evidence of the Public Will
                            necessarily overruling individual opinions. It can not be less necessary that the meaning of a Constitution should be
                            freed from uncertainty, than that the law should be so. That cases may occur which transcend all authority of precedents,
                            must be admitted, but they form exceptions which will speak for themselves and must justify themselves.
                        I do not forget that the Chain of Sanctions to the Bank power has been considered as broken by a Veto of Vice
                            President Clinton, to a Bill establishing a Bank. But it is believed to be quite certain, that the equality of votes which
                            referred the question to his casting vote, was occasioned by a union of some who disapproved the plan of the Bank only,
                            with those who denied its Constitutionality; and that on a naked question of Constitutionality, a majority of the Senate
                            would have added another sanction, as at a later period was done, to the validity of such an Institution.
                        If this explanation should be found obtrusive, I hope you will recollect that you have been accessary to it,
                            and that it will not prevent an acceptance of the respectful salutations which are cordially offered.
                        
                        
                            
                                J. M
                            
                        
                    